Citation Nr: 0717557	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-21 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

In June 2007, the Board received notification from the RO 
that the veteran had died in December 2006.  


CONCLUSION OF LAW

Because of the veteran's death, the Board has no jurisdiction 
to adjudicate the merits of the claim on appeal.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that in January 2007 VA received 
notification from the Social Security Administration that the 
veteran had died in December 2006 (the Board received 
notification of this information in June 2007).  As a matter 
of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the veteran's death and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.

Therefore, the merits of the appeal are not properly 
considered at this time.  Further, this decision contains no 
opinion on any derivative claim that may be brought by a 
survivor of the veteran.  See generally 38 C.F.R. § 20.1106 
(providing that except with respect to benefits under 
38 U.S.C.A. §§ 1311(a)(2), 1318, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime).  


ORDER

The appeal is dismissed.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


